DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant’s election without traverse of Group 1 and the species of HCl salt of EP67 in the reply filed on 11/24/20 is acknowledged.
	Claims to the elected species are rejected as set forth below. Any relevant art that was uncovered during the search for the elected species is cited herein in order to advance prosecution. As recognized by applicant, claims 2 and 4 are drawn to non-elected species. Although the elected species does not include a conjugate as in claims 8-9 and 23-24, such claims have been included in the instant examination in order to advance prosecution.
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/20.
Claims 2 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/20.
Claims 1, 3, 5-9 and 20-25 are being examined

Priority


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/20 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites ‘or a conformationally-stable derivative thereof’. First, it is unclear if the derivative is required to be a hydrochloride salt. Further, the scope of conformationally-stable derivative is unclear. The specification (page 21 lines 18-20) defines the phrase in terms of ‘generally fixed’ and ‘not prone’. The term "conformationally-stable" in claim 1 is a relative term which renders the claim indefinite.  The term "conformationally-stable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree since 
Although unclear, claim 1 has been interpreted such that the derivative is not required to be a hydrochloride salt (due to the use of the word ‘or’) and the claims have been interpreted such that any claimed derivative complies with 35 USC 101 and 112(a).
Claim 3 depends on clam 1. Claim 1 recites that A5 can be alpha-methyl Leu or N-methyl Leu (which differ structurally due to different point of attachment of the methyl group). Claim 3 recites ‘MethylLeu’. It is unclear if ‘MethylLeu’ as recited in claim 3 is alpha-methyl Leu or N-methyl Leu. Although unclear, claim 3 has been interpreted such that MethylLeu is N-methyl Leu.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanderson (US 2015/0297668).
.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-9 and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanderson (US 2015/0297668) in view of Francois et al. (US 2011/0092446; ‘Francois’ as cited with IDS) in view of Maione (US 2011/0190214).

Sanderson does not teach in a specific example the hydrochloride salt form of EP67 nor does Sanderson disclose a kit.
Francois teach compounds that that inhibit the C5a receptor and recites specific peptides including SEQ ID NO: 34 (section 0280 and Table 2). Francois teach that the peptides can be provided as a pharmaceutically acceptable salt such as hydrochloride (section 0342). Francois teach kits comprising the active agent that contain multiple fixed doses (section 0336).
 Maione teach that salts of peptide have been found to have excellent properties in stability and solubility and lack of impurities which are advantageous for therapeutic compositions (abstract). Maione specifically teach that 16 salts were evaluated and the hydrochloride salt was identified as particularly advantageous (sections 0076-0077, examples 3-5 specifically page 9). Maione teach the hydrochloride salt form of the peptide (claims 3, 6 and 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Sanderson because Sanderson specifically suggests composition 
In relation to the peptide as recited in claims 1 and 3, Sanderson teach EP67, YSFKDMP(MeL)aR (SEQ ID NO:4), (uppercase letters designate the L stereoisomeric form and lower case the D stereoisomeric form of the amino acids; (MeL) corresponds to N-methyl leucine) (section 0066) which corresponds to the peptide of the elected species.
In relation to the salt as recited in claims 1 and 3, Francois teach that the peptides can be provided as a pharmaceutically acceptable salt such as hydrochloride (section 0342). Maione specifically teach that 16 salts were evaluated and the hydrochloride salt was identified as particularly advantageous (sections 0076-0077, examples 3-5 specifically page 9). Maione teach the hydrochloride salt form of the peptide (claims 3, 6 and 9).
In relation to claims 5-6, Sanderson teach a composition comprising the peptide and mentions buffers (sections 0099-0100).
In relation to claims 7-9 and 23-25, Sanderson teach conjugation of the peptide to antigens and epitopes (sections 0011 and 0041) and it is noted that Sanderson specifically uses 
In relation to claims 20-22, Francois teach kits comprising the active agent that contain multiple fixed doses (section 0336). Sanderson teach dosage forms of the composition (sections 0101 and 0108) and teach administering (claim 25) thus one would have prepared for such purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:45 - 3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658